DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities: Claim 8 recites “a return light mode” and “a return fight instructions”. The examiner believes this to be a typographical error and recommends changing the limitations to “a return .  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a controller in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The limitation a controller will be treated as an MCU as described in Paragraph 0065.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 8-9, 15-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carlsson et al US 2004/0193334 A1 (hence Carlsson).
In re claim 1, Carlsson discloses remote control of an unmanned aerial vehicle, UAV, (100) from a control station (110) by means of a wireless command link (115) (Abstract) and teaches the following:
A flight aiding method for an unmanned aerial vehicle (Abstract) comprising:
receiving, from a mobile terminal that controls the unmanned aerial vehicle, a flight aiding instruction to execute a flight aiding function (Paragraph 0036);
and in response to receiving the flight aiding instruction, controlling, regardless of a head direction that a head of the unmanned aerial vehicle is pointing (Paragraphs 0038-0040, “emergency route” Fig.1, R’2), the unmanned aerial vehicle to fly by controlling both a velocity of the unmanned aerial vehicle along a reference direction and a velocity of the unmanned aerial vehicle perpendicular to the reference direction (Fig.1, R’2, HP4-HP3 is the reference direction, and at HP4, the vehicle is controlled on a trajectory perpendicular to original path R’2, see Paragraphs 0038-0039), the reference direction being defined for the unmanned aerial vehicle based on a position of a point of interest and a current location of the unmanned aerial vehicle (Paragraphs 0038-0040, “emergency route” Fig.1, R’2 HP4-HP3)
In re claim 16, Carlsson discloses the claimed invention as recited in claim 1 and further teaches a casing (Fig.1, #100 and Paragraph 0034)
In re claims 2 and 17, Carlsson teaches the following:
controlling, in response to receiving a forward flight instruction, the unmanned aerial vehicle to fly along the reference direction regardless of the head direction (Paragraphs 0033 and 0038 “emergency route”)
In re claims 4 and 19, Carlsson teaches the following:
controlling, in response to receiving the flight aiding instruction, the unmanned aerial vehicle to enter a headless mode (Paragraphs 0033 and 0038 “emergency route”)
In re claims 5 and 20, Carlsson teaches the following:
wherein the reference direction is defined to be a direction from a projection of the position of the point of interest on a horizontal plane to a projection of the current location of the unmanned aerial vehicle on the horizontal plane (Fig.1, HP4-HP3-IP)
In re claim 6, Carlsson teaches the following:
executing a return flight mode based on the reference direction (Paragraphs 0033 and 0038 “emergency route”)
In re claim 7, Carlsson teaches the following:
wherein executing the return flight mode based on the reference direction includes: based on the reference direction: locking a heading of the unmanned aerial vehicle (Fig.1, direction toward IP); and controlling the unmanned aerial vehicle to fly along a motion trajectory that is a connection line between the current position of the unmanned aerial vehicle and the position of the point of interest (Paragraphs 0033 and 0038)
In re claim 9, Carlsson teaches the following:
executing a point of interest mode based on the reference direction (Paragraphs 0038, “The emergency route is defined by a second set of predefined waypoints which includes one or more of the following: HP1, HP2, 
In re claim 15, Carlsson teaches the following:
wherein the point of interest includes one of: a takeoff point of the unmanned aerial vehicle; a location of the mobile terminal; and a point selected through the mobile terminal (Fig.1, IP and #130 and Paragraph 0034)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlsson in view of Rios US 2003/0212478 A1 (hence Rios).
In re claims 3 and 18, Carlsson discloses the claimed invention as discussed above with respect to claims 2 and 17 but doesn’t explicitly teach the following:
receiving the forward flight instruction sent from the mobile terminal in response to a pitch stick of the mobile terminal controlling the unmanned aerial vehicle to fly forward
Nevertheless, Rios discloses he control of remotely operated vehicles, and more particularly to intuitive control for a remotely operated vehicle which maximizes sensor employment (Paragraph 0001) and teaches the following:
receiving the forward flight instruction sent from the mobile terminal in response to a pitch stick of the mobile terminal controlling the unmanned aerial vehicle to fly forward (Fig.2, #54 and Paragraph 0037)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Rios reference to include the control stick as taught by Rios, in order to provide control inputs to control the operation of the UAV (Paragraph 0037).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlsson in view of Mucci US 2016/0107749 A1 (hence Mucci).
In re claim 14, Carlsson discloses the claimed invention as discussed above with respect to claim 1 but doesn’t explicitly teach the following:
in response to a distance between the unmanned aerial vehicle and the point of interest being shorter than a first threshold, controlling the unmanned aerial vehicle to decelerate until the unmanned aerial vehicle hovers
Nevertheless, Mucci discloses a drone used in the operation of security systems and teach the following:
in response to a distance between the unmanned aerial vehicle and the point of interest being shorter than a first threshold, controlling the unmanned aerial vehicle to decelerate until the unmanned aerial vehicle hovers (Paragraphs 0006, 0009, and 0026)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Lee reference with the hovering feature of the .

Allowable Subject Matter
Claims 7 and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165. The examiner can normally be reached M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/RAMI KHATIB/Primary Examiner, Art Unit 3669